Title: Howard Malcom to James Madison, 3 June 1830
From: Malcom, Howard
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Boston
                                
                                June 3d. 1830
                            
                        
                        
                        Knowing the deep interest you continue to take in topics such as are treated in the accompanying reports of
                            the prison aid Society I take the liberty of forwarding you a copy. I send you another copy to give to some friend. With
                            the greatest respect,
                        
                        
                            
                                Howard S  Malcom
                            
                        
                    